    Case 1:19-cv-02026-SHR-EB Document 141 Filed 08/10/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WARREN EASLEY,                       :
   Plaintiff                         :
                                     :            No. 1:19-cv-2026
           v.                        :
                                     :            (Judge Rambo)
LISA HOLLIBAUGH, et al.,             :
     Defendants                      :

                                 ORDER
     AND NOW, on this 10th day of August 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Defendant Horton’s motion to set aside default (Doc. No. 129) is
           GRANTED;

     2.    The Clerk’s entry of default (Doc. No. 83), as well as the Court’s April
           30, 2021 Memorandum and Order granting Plaintiff’s motion for
           default judgment and deferring the entry of judgment pending a
           determination of damages (Doc. Nos. 114, 115), are VACATED;

     3.    Because the Court has vacated the default, Plaintiff’s motion to pursue
           damages (Doc. No. 118) is DENIED at this time;

     4.    Defendant Horton’s motion for leave to file out of time (Doc. No. 131)
           is GRANTED;

     5.    Defendant Horton is directed to file his answer within fourteen (14)
           days of the date of this Order; and

     6.    The parties are directed to complete discovery within six (6) months of
           the date on which Defendant Horton files his answer.

                                           s/ Sylvia H. Rambo
                                           United States District Judge
